DETAILED OFFICE ACTION

Applicant’s amendment filed on 06 August 2021 is acknowledged and entered.  Following the amendment, claims 2, 7 and 12 are canceled, and claims 1, 5 and 8 are amended.    
Currently, claims 1, 3-6 and 8-11 are pending, and claims 1 and 3-6 are under consideration. Claims 8-11 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 2 and 7 are moot as the applicant has canceled the claims.
The prior art rejection of claims 1 and 3-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trail NCT01107457 (4/20/2010) is withdrawn in view of applicants amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/18/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1 and 3-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at pages 4-5.
 Applicants argument filed on 06 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 6-7 of the response, the applicant argues, citing MPEP and case law, that the specification provides specific written description of the epitope to which the claimed antibody binds and this reduces the size of the genus, and the amended claims are now directed to the limited genus of antibodies characterized by binding the claimed epitope; that there are various ways to establish written description, and such epitope-based characterizations of antibodies were known in the art; that applicant has described the antibodies encompassed by the present claims by reference to a detailed epitope sequence and the genus of existing antibodies that bind to such epitope would have been knowable to the person of skill, as such, it is sufficient to describe the recited antibody cross-reactivity in order to demonstrate possession of the invention as a whole; and that, according to MPEP, the particular species encompassed by the genus need not be disclosed in the specification such that each can be individually claimed, as "[d]escription of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces" (§ 2163(II)(3)(a)(ii)).  
This argument is not persuasive because it is unclear as to why written description of the epitope would render adequate written description for the antibody thereto, as the claims are drawn to the antibody, not the epitope; i.e., the antibody itself is required for adequate written description.  The issue is not whether epitope-based characterizations of antibodies were known in the art, or whether the person of skill would know how to make antibodies to a detailed epitope (enablement issue), rather, the issue is that the specification does not provide adequate written description for the claimed genus of the antibody.  The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Additionally, MPEP makes it clear that “[T]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus” (MPEP 2163.05, I. B.); i.e., while description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces, a single species disclosed in the instant specification cannot be considered “a representative number of species”.  Further, as discussed previously, a monoclonal IL-17 antibody that specifically binds to an epitope of IL-17A would necessarily include any or all antibodies that bind to said epitope, yet have different sequence structures, especially the CDRs, which are not predictable (as evidenced by the Goel reference).  Based on one single monoclonal antibody disclosed, one of skill in the art cannot "visualize or recognize" the members of the claimed genus, accordingly, the specification does not provide adequate written description of the claimed genus.   

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 3-6 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trail NCT01107457 (4/20/2010), as applied to claims 1 and 3-6 above, and further in view of Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants), for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at pages 7-8.
 Applicants argument filed on 06 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that at the time the present application was filed, the '457 trial publication only disclosed a phase 2 dose range-finding protocol without any actual results, accordingly, the '457 trial publication is merely a description of an experiment to be performed; that in view of the profound unpredictability of success in clinical trial, this cannot be considered sufficient to render the presently claimed invention obvious regardless of the teachings in Di Padova; and that in contrast, the present application discloses for the first time experimental data demonstrating a successful therapeutic method for treating moderate to severe plaque-type psoriasis using the recited regimen.   
This argument is not persuasive because efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 3-6 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 9,717,791, in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at page 9.

Claims 1 and 3-6 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,583,190, in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at page 9.

Claims 1 and 3-6 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10,  of copending Application No. 16/720,351 (reference application) in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at page 10.

Claims 1 and 3-6 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4,  of copending Application No. 17/165,724 (reference application) in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 5/7/2021, at page 10.

Note, there is no argument/comment regarding the above double patenting rejections in applicants response filed on 8/6/2021, which is non-responsive.

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/24/21